Per Curiam.
The applicant was convicted under three separate indictments of three separate offenses—robbery, unauthorized use of a motor vehicle, and assault. None of the individual sentences exceeded the maximum authorized by law. Separate offenses may be punished separately. Williams v. State, 205 Md. 470, 109 A. 2d 89. A disparity between the sentence imposed upon the applicant and that imposed upon his co-defendant affords no basis for relief under the Post Conviction Procedure Act.

Application denied.